SHELBY, Circuit Judge
(dissenting). The facts of the case, as disclosed by the record, are sufficiently stated in the charge of the trial judge, which is copied in a note below.1 The verdict of the jury was for the plaintiff on each of the three counts in the complaint, and it assessed her damages at $1,200.
In the opinion just read the judgment of the Circuit Court is re-' versed, chiefly because the trial court treated the second count as one in case for malicious prosecution, while this court decides it should have treated it as one in trespass for false imprisonment. The second count at first read that the defendant caused the plaintiff to be arrested "under a warrant issued,” etc. The words referring to a warrant were stricken out by amendment, and these words inserted: “Without a warrant by a policeman of the city of Birmingham for a violation of an ordinance of said city.” Notwithstanding the amendment, the Circuit Court, in its charge to the jury, treated the count as an action on the case for malicious prosecution. There were two other counts for false imprisonment, and the charge given related to both false imprisonment and trespass.
The main question is whether or not that action of the court is reversible error. I think not, for these reasons: After the count was amended the plaintiff in error treated it as one in case; one of the grounds of demurrer to the amended complaint being, “the first count is in trespass and the second count is in case, and there is consequently a misjoinder,” etc. The defendant company in that way formally took the position that the count was an action on the case, and never during the trial below intimated any change of mind on that subject. The court charged the jury on that theory, and no exception was taken to the charge that would point out to the trial court the alleged error. It is true that the court was asked to charge the jury “that, if they believe the evidence, they cannot find for the plaintiff on the second count of the complaint,” but the same charge was asked by the defendant as'to the first and third counts, and no hint was given the trial judge that the attorney for the defendant below had changed his opinion as to the second count’s being in case and not in trespass. Tf the point had been suggested, the second count could have been stricken out and the complaint would have had two counts left, both for trespass, on which the case could have been submitted to the jury. The fact is, as shown by the record, that the defendant company’s attorney held the second count to be one in case, and claimed that there was a misjoinder, overlooking the statute which provides that trespass and case may be joined when they relate to the same subject-matter. Ala. Code (1896) § 3293.
*583It is clear that ordinarily an unauthorized arrest without warrant is the foundation of an action in trespass and not case, and that a warrant is essential in an action for malicious prosecution. But the Legislature of Alabama, as appears from the record, authorizes a policeman of the city of Birmingham to make arrests without warrant when the accused is charged with a violation of a city ordinance. The defendant company on the trial cited to the court section 10 of an act of the Legislature of Alabama, approved February 11, 1895 (Acts Ala. 1894-95, pp. 527, 532), which conferred on police officers of the city of Birmingham the authority to make arrests without warrant, and offered in evidence the ordinance of the city which also authorized the arrest without warrant. The ordinances so offered are copied in the note. The amendment of the count charged that the defendant caused the plaintiff to be arrested “without a warrant by a policeman of the city of Birmingham for the violation of an ordinance of the city.” The idea of the pleader was, that this statute and the ordinance took the place of a warrant. As to whether or not this is trae, so as to make' a case for malicious prosecution, has not been decided by the court of last resort in Alabama, but the case was tried in the court below on the assumption by both parties, without objection by either, that it did; that is, at least, that the second count was in case for malicious prosecution, and not in trespass for false imprisonment.
I do not think a party should be permittted to obtain a reversal by taking one position in the trial court and another antagonistic position in the appellate court. It is wholly unfair to permit a reversal to be obtained in that way. Consistency is a jewel even in the trial of a law suit. When a party assumes a certain position in a legal proceeding, he cannot be permitted afterwards, when it is to his interest to do so, to assert the contrary. The defendant company in the court below asserted that the second count was in case, the plaintiff acquiesced, and the court accepted this assertion as correct. Here it asserts that the count is in trespass. I do not think the plaintiff in error should be permitted to gain any advantage by such a change of position.
In Walton v. Chicago, etc., Ry. Co., 56 Fed. 1006, 6 C. C. A. 223, the court said:
“It is a well-established doctrine that the parties to a suit must act consistently, and that they will not be hoard to complain of errors which they liare themselves committed or have induced a trial court to commit.”
In New York Elevated R. R. v. Fifth National Bank, 135 U. S. 432, 411, 10 Sup. Ct. 743, 34 L. Ed. 231, the court held that a party cannot take exception in the appellate court to a ruling of the trial court which was made by his procurement or with his acquiescence, in Snyder v. Snyder, 142 Ill. 60, 67, 31 N. E. 303, the court held that if the theory on which the trial court proceeded was not the correct cue, it having been adopted at the request of the defendant, she could net complain in the appellate court of the action of the trial court. In Hudson v. Railway Co., 101 Mo. 13, 30, 14 S. W. 15, the defendant took a position which was inconsistent with the position taken by him in the trial court, and the Supreme Court said:
*584“It is quite too late for him to change front in this court, and claim here that the pleadings raised such an issue. Such inconsistent positions will not be tolerated.”
It may be laid down as a general proposition that, where a party assumes a certain position in a legal proceeding and the trial court adopts his, position, he may not thereafter, when his interests have changed, assume a contrary position, especially if it be to the prejudice of the party who has acquiesced in the position taken by him. The defendant company having taken the position that the second count was in case, and the court having afterwards charged the jury on that theory, without objection or exception by either party, it should not in this court be permitted to obtain a reversal of the judgment by asserting that the second count is in trespass and assigning that the court erred in the charge which conformed to the theory on which the defendant company sought to have the case tried. This doctrine is uniformly sustained by both the federal and state courts. Railway Co. v. McCarthy, 96 U. S. 258, 267, 24 L. Ed. 693; Davis v. Wakelee, 156 U. S. 680, 691, 15 Sup. Ct. 555, 39 L. Ed. 578; Shepperd v. State, 94 Ala. 102, 105, 10 South. 663; Marquette, etc., R. R. Co. v. Marcott, 41 Mich. 433, 2 N. W. 795; Needham v. King, 95 Mich. 303, 313, 54 N. W. 891; Brooks v. Laurent, 98 Fed. 647, 655, 39 C. C. A. 201; Abbot v. Wilbur, 22 La. Ann. 368.
I do not think the court erred in refusing to give the special charge numbered 4. Conceding that it states a correct legal proposition, it was not error for the. court to refuse to give it, because Williams, the general manager of the defendant company, testified in effect that he directed the detention of the plaintiff. He said:
“I did give Thornton authority to send for this woman [the plaintiff]. Told him to send,for her. Sent a messenger boy with a message to tell her that we had some more money for her, to get her to the office. We didn’t have any more money there for her. I think I gave the messenger boy the instructions myself. I told him to tell this woman a falsehood, as I thought it was necessary under the circumstances. I think it is proper to tell them when necessary to protect myself. That is all I remember I said to the boy I sent. I don’t remember what time in the day I sent it — late in the evening, I thii k. I didn’t say anything to Thornton at that time about taking charge of the 'plaintiff when she came. I spoke to him over the telephone that night; told him to get the money from the woman. 1-Ie told me the woman said she didn’t have any money. Said she was there in the office, and I told him to detain her until he got it.”
This admission, taken in connection with the evidence of the several other witnesses, left no question to be submitted to the jury as-to who directed the plaintiff’s detention. The fact that Williams did not know she was put in jail is immaterial. He knew she was detained by his direction, and he went next morning to the court where she was held for trial.
In view of the evidence before the court, I do not think the learned trial judge was called on to charge the jury upon the hypothesis that the detention was caused by some other and subordinate agent of the company. The refusal to give a charge asserting a correct legal proposition does not constitute error when the evidence shows without substantial dispute that the theory presented by the charge is not applicable *585to tlie case. Coffin v. U. S., 162 U. S. 664, 16 Sup. Ct. 943, 40 L. Ed. 1109.
The case was fairly tried and the jury was clearly and impartially instructed, and I do not think the verdict and judgment should be disturbed.

 See note at end of case.